



FIRST AMENDMENT TO
LEASE/SERVICE MODIFICATION


This First Amendment to Lease ("First Amendment") is entered into this 7th day
of March 2017 (the "Effective Date"), by and between CPVF II WEST OAK LLC, a
Delaware limited liability company ("Landlord") and MIMEDX GROUP, INC., a
Florida corporation ("Tenant").


WHEREAS, on or about the 25th day of January, 2013, HUB Properties GA, LLC, a
Delaware limited liability company ("HUB Properties") the Original Landlord, and
Tenant entered into that one certain Lease (the "Lease") for the real property
and improvements located at 1775 W. Oak Commons, Marietta, Georgia (the "West
Oak Property"), said improvements consisting of 79,854 square feet, including
parking and other facilities located on the real property described on Exhibit A
to the Lease; and


WHEREAS, on or about the 21st day of October, 2015, HUB Properties conveyed West
Oak Property to CPVF II West Oak, LLC, who assumed all of the obligations of the
Original Landlord under the Lease; and


WHEREAS, Landlord and Tenant desire to extend the term of the Lease for an
additional period of forty-eight (48) months, from the current expiration date
of January 31, 2019, to January 31, 2023, on the terms and conditions set forth
below, and to make certain other adjustments to their relative rights and
obligations under the Lease, as more particularly set forth below;


NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein, the Lease is hereby amended and modified as set forth below.


1.     Extension of Term. The term of the Lease is hereby extended for an
additional period of forty-eight (48) months (the "First Amended Term"),
commencing on February 1, 2019, the "First Amended Commencement Date" and
terminating on January 31, 2023 (the "Termination Date").


2.     Annual Fixed Rent. Commencing on February 1, 2017, Tenant agrees to pay
the Annual Fixed Rent according to the terms of Section 4 of the Lease,
according to the following schedule.


Period
Rate Per Square Foot of Premises Rentable Area
Per Annum
Annual Fixed Rent
Monthly Installment
03/01/17 - 04/31/17
$ 9.24
$ 737,850.96
$61,487.58
05/01/17-04/31/18
$ 9.75
$ 778,576.50
$64,881.38
05/01/18-01/31/19
$10.27
$ 820,100.58
$68,341.72
02/01/19-01/31/20
$11.50
$ 918,321.00
$76,526.75
02/01/20- 01/31/21
$11.85
$ 946,269.90
$78,855.83
02/01/21 - 01/31/22
$12.21
$ 975,017.34
$81,251.45
02/01/22-01/31/23
$12.58
$1,004,563.32
$83,713.61



Tenant agrees to timely pay all rent and other sums of money which become due
and payable by Tenant to Landlord hereunder (collectively "Rent"), without
abatement, demand, offset, deduction or counterclaim, except as provided in the
Lease or this First Amendment.


3.    Article 1, Section 1.1 the definitions of "Base Operating Costs" and "Base
Taxes" are





--------------------------------------------------------------------------------





deleted in their entirety.


4.     The first four paragraphs of Section 4.2.1 are deleted and the following
four paragraphs are substituted in place of the deleted four paragraphs:


4.2.1    Real Estate Taxes. In addition to Annual Fixed Rent under Section 4.1
and Operating Cost under Section 4.2.2, as additional rent, Tenant shall pay all
Taxes as hereinafter defined in this Section 4.2.1 (the "Real Estate Taxes").
Each year during the term of this Lease (a "Tax Year"), the Landlord shall make
and provide a good faith estimate of the Taxes for the upcoming calendar year
(the "Estimated Taxes"). Any amounts paid based on such an estimate shall be
subject to adjustment as hereinafter provided within one hundred fifty (150)
calendar days of the conclusion of each calendar year of the Term, or as soon
thereafter as possible. Except as otherwise provided in this Section 4.2.1,
Tenant shall pay the Real Estate Taxes to Landlord at least thirty (30) days
prior to the date or dates within any year during the term hereof that the same,
or any fractional share thereof, shall be due and payable to any governmental
authority responsible for collection of same (as stated in a notice to Tenant
given at least forty-five (45) days prior to the date or dates any such payment
shall be due, which notice shall set forth the manner of computation of any Real
Estate Tax).


Tenant shall pay to Landlord, as Additional Rent on the first day of each
calendar month during the term but otherwise in the manner provided for the
payment of Annual Fixed Rent, estimated payments on account of the Real Estate
Taxes, such monthly amounts to be sufficient to provide Landlord by the time Tax
payments are due or are to be made by Landlord a sum equal to the Real Estate
Taxes, as reasonably estimated by Landlord from time to time on account of Taxes
for the then current Tax Year. If the total of such monthly remittances for any
Tax Year is greater than the Real Estate Taxes for such Tax Year, Landlord shall
credit such overpayment against Tenant's subsequent obligations on account of
Taxes (or promptly refund such overpayment if the term of this Lease has ended
and Tenant has no further obligations to Landlord); if the total of such
remittances is less than the Real Estate Taxes for such Tax Year, Tenant shall
pay the difference to Landlord within thirty (30) days after being so notified
by Landlord.


If, after Tenant shall have made all payments due to Landlord pursuant to this
subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes as a
result of an abatement of such Taxes by legal proceedings, settlement or
otherwise (without either party having any obligation to undertake any such
proceedings), Landlord shall pay or credit to Tenant the percentage of the
refund (after first deducting any reasonable expenses, including attorneys',
consultants' and appraisers' fees, incurred in connection with obtaining any
such refund) which equals the percentage of the applicable Tax Year included in
the term hereof, provided however, in no event shall Tenant be entitled to
receive more than the sum of payments actually made by Tenant on account of
Taxes with respect to such Tax Year.


In the event that the term of this Lease shall expire or be terminated during
any Tax Year, or should the Tax Year or period of assessment of real estate
taxes be changed or be more or less than one (1) year, then the amount of Real
Estate Taxes which may be otherwise payable by Tenant as provided in this
subsection 4.2.1 shall be pro-rated on a daily basis based on a 360 day Tax
Year.


5.    The first paragraph of Section 4.2.2 is deleted and the following
paragraph is substituted in place of the deleted first paragraph and all
reference in Section 4.2.2 to "Operating Cost Excess" is amended to delete the
word "Excess" and read "Operating Costs":


4.2.2    Operating Costs. In addition to Annual Fixed Rent under Section 4.1 and
Real Estate





--------------------------------------------------------------------------------





Taxes under Section 4.2.1, as Additional Rent, Tenant shall pay all "Operating
Expenses" as hereinafter defined in Section 4.2.2 of the Lease. Each year during
the term of this Lease (an "Operating Year"), the Landlord shall make and
provide a good faith estimate of the Operating Costs for the Building for the
upcoming calendar year (the "Estimated Operating Costs"). Any amounts paid based
on such an estimate shall be subject to adjustment as hereinafter provided
within one hundred fifty (150) calendar days of the conclusion of each calendar
year of the Term, or as soon thereafter as possible, Landlord shall furnish to
Tenant a statement of actual Operating Costs for such year prepared, allocated
and computed in accordance with the then prevailing custom and practices of the
real estate industry in the Marietta, Georgia area consistently applied, when
actual Operating Costs are available for such calendar year. The estimated
Operating Costs for the calendar year 2017 is $9.86 per rentable square feet.


6.    Leasehold Improvements. Tenant acknowledges that Tenant, prior to the
execution hereof, has occupied the Premises since May of 2013 and made an
independent determination that the Premises and the existing Leasehold
Improvements are suitable for Tenant's intended use and Tenant accepts the
Leased Premises and existing Leasehold Improvements "AS-IS," and that, subject
to the terms of the Lease, the Landlord does not have any further obligation to
make any Leasehold Improvements, except the following:


(i)Landlord to resurface and restripe the existing parking lot within a
commercially reasonable time but not to exceed six (6) months from the date of
this First Amendment, subject to weather delays and delays in obtaining all
required government approvals (permitting).


(ii)Landlord at Landlord's expense shall construct an expanded parking area
increasing current parking by 57 parking spaces as soon as commercially
possible, but not to exceed six (6) months from the date of this First
Amendment, subject to weather delays or delays obtaining all required
governmental approval (permitting).


7.     Brokers. Tenant represents and warrants that Tenant has dealt with Jones
Lang LaSalle and Avison Young as Tenant's broker in connection with this First
Amendment and that, insofar as Landlord and Tenant know, no other broker(s)
negotiated this First Amendment or is entitled to any commission in connection
herewith. Tenant shall indemnify and hold harmless Landlord from and against all
claims (and costs of defending and investigating such claims) of any other
broker(s) or similar parties claiming under Tenant in connection with this First
Amendment. Landlord has contracted separately with Jones Lang LaSalle for the
payment of a commission on this transaction.


8.    Security Deposit. Landlord and Tenant stipulate and agree that pursuant to
the terms of the Lease, Tenant provided and Landlord is holding the following
Letter of Credit as a security deposit, to-wit:


Bank of America, N.A., Irrevocable Standby Letter of Credit No. 68089243 Current
Amount: $51,572.37


Bank of America, N.A., Irrevocable Standby Letter of Credit No. 68095862 Current
Amount: $51,572.37


Within a commercially reasonable time after the date of this First Amendment,
not to exceed thirty (30) calendar days, Landlord shall return Letter of Credit
#68089243 to Tenant and execute such documents as Bank of America shall
reasonably require to release Landlord's interest in such Letter of Credit.







--------------------------------------------------------------------------------





9.    Option to Renew. Tenant is hereby granted an option to renew the Lease for
one
(1) renewal term of five (5) years commencing upon the expiration of the First
Amended Term by giving Landlord written notice thereof of at least nine (9)
months but not more than twelve (12) months prior to the expiration of the First
Amended Term. All other terms of Section 2.3 of the Lease shall apply.


10.    Notice. Section 10.1 of the Lease is deleted and the following Section
10.1 is substituted in place of the deleted Section 10.1.


10.1. Notice. Except as otherwise provided herein or as permitted or directed by
law, any statement, notice, or other communication that Landlord or Tenant may
desire or be required to give to the other shall be (i) hand delivered, (ii)
sent by a reputable, national overnight courier service, or (iii) sent by
registered or certified mail, return receipt requested. Notices shall be
addressed at the address(es) set forth below or at such other addresses(es) as
the other party shall designate from time to time by prior written notice.
Notices shall be deemed to be given on the earlier of (i) when hand delivered,
(ii) on the first business day after being deposited with an overnight courier,
(iii) on the third (3rd) business day after being prepared in the manner
provided above and deposited in the mail, or (iv) upon refusal of receipt by the
recipient or inability to make delivery due to a change of address by the
intended recipient without written notice as required herein. Notices may be
given on behalf of a party hereto by counsel representing such party. Notice to
parties other than the named Tenant and Landlord now or hereafter designated by
a party as entitled to notice, are for convenience only and are not required for
notice to a party to be effective in accordance with this section.


Landlord's Address:    CPVF II West Oak LLC
c/o CapRidge Partners LLC
823 Congress Avenue, Suite 1111
Austin, Texas 78701 Attn: Kevin Black


Tenant's Address:    MiMedx Group, Inc.
1775 West Oak Commons Marietta, Georgia 30062 Attn: General Counsel


11.    Governing Law, Recording and Exhibits. The Lease shall be governed by and
construed in accordance with the laws of the state in which the Premises are
located. Tenant shall not record the Lease or any memorandum of the Lease
without the prior written consent of Landlord, which consent may be withheld or
denied in the sole and absolute discretion of Landlord, and any recordation by
Tenant shall be a material breach of the Lease. Notwithstanding the foregoing,
the parties acknowledge and agree that Tenant, in its sole discretion, may
publicly disclose and file this First Amendment with the Securities & Exchange
Commission ("SEC"), as may be required by rules and regulations promulgated by
the SEC. Tenant grants to Landlord a power of attorney to execute and record a
release releasing any such recorded instrument of record that was recorded
without the prior written consent of Landlord. All exhibits and attachments
attached to this Lease are incorporated herein by this reference.


12.    Determination of Charges. Landlord and Tenant are knowledgeable and
experienced in commercial transactions and agree that the provisions set forth
in the Lease for determining rent and other charges and amounts payable by
Tenant are commercially reasonable and valid even though such methods may not
state a precise mathematical formula for determining such charges.


13.    Patriot Act. Tenant represents and warrants to Landlord that Tenant is
not, and shall not





--------------------------------------------------------------------------------





become prior to or during the Term, a person or entity with whom Landlord is
restricted from doing business under applicable laws relating to national
security (such as the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, commonly known
as the "USA Patriot Act") and executive orders and regulations relating to such
applicable laws. Tenant agrees to take all reasonable measures in order to
assure the continued validity of its representation and warranty in this Section
12: moreover, Tenant will provide reasonable further assurances and information
to Landlord if and to the extent required by such applicable laws.


14.    Subordination Non-Disturbance and Attornment Agreement (SNDA)._ Tenant
and Landlord acknowledge that the Tenant, and Landlord's Lender, with Landlord's
consent, have entered into a SNDA dated October 21, 2015, a copy of which is
attached hereto as Exhibit A - First Amendment. Landlord and Tenant acknowledge
that as of the date hereof, and as of the Effective Date, the SNDA remains in
full force and effect, according to the terms thereof and is hereby ratified and
affirmed.


15.    Lease Ratification. Tenant and Landlord both acknowledge and agree that
as of the date hereof: (i) Landlord has no obligation to make or complete any
alterations or improvements or provide any allowances to Tenant for any
alterations or improvements in or to The West Oak Property, except as expressly
set forth herein, (ii) to the current actual knowledge of Tenant and Landlord,
neither Landlord nor Tenant is in default under any of the terms, conditions or
covenants of the Lease and, to the current actual knowledge of Tenant and
Landlord, there has occurred no event, nor does there exist any condition or
circumstance, which, with the giving of notice or the passage of time, or both,
would constitute a default of either Landlord or Tenant under the Lease, (iii)
to the current actual knowledge of Tenant and Landlord, Tenant has no defenses,
offsets or credits against the payment of Rent or any other sums due or to
become due under the Lease or against the performance of any other of Tenant's
obligations under the Lease, (iv) to the current actual knowledge of Tenant and
Landlord, Tenant is not delinquent in any rental payments under the Lease and
there is no accrued and unpaid rent payable under the Lease, and (vi) Landlord
and Tenant do hereby ratify and affirm all the remaining terms and conditions of
the Lease and that such remaining terms are in full force and effect.


16.    Miscellaneous.


(a)This First Amendment, in conjunction with the Lease (including its various
exhibits), embodies the entire agreement between Tenant and Landlord. Except as
expressly amended hereby, all other provisions of the Lease remain unchanged and
continue to be in full force and effect. Any and all of the provisions of the
Lease are hereby amended and modified where necessary, and even though not
specifically addressed herein, so as to conform to the amendments and
modifications set forth in this First Amendment. The terms of this First
Amendment will control over any conflict with the terms of the Lease.
(b)The submission of this First Amendment to Tenant shall not be construed as an
offer, nor shall Tenant have any rights under this First Amendment, unless
Landlord executes a copy of this First Amendment and delivers it to Tenant.


(c)This First Amendment may be executed in multiple counterparts, and each
counterpart when fully executed and delivered will constitute an original
instrument, and all such multiple counterparts will constitute but one and the
same instrument.


(d)This First Amendment will be binding upon and inure to the benefit of the
parties hereto and their respective permitted successors and assigns.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Tenant and Landlord have executed this instrument as of the
date first above and effective March 7, 2017.


    
LANDLORD:


CPVFII WEST OAK LLC,
a Delaware limited liability company


By: /s/ Kevin Black
Kevin Black, President




TENANT:


MIMEDX GROUP, INC., a Florida corporation


By: /s/ William Taylor
William Taylor, President & Chief Operating Officer
        






        





































